Citation Nr: 1147032	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  05-02 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a rectal disorder, to include hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Sorisio, Counsel

INTRODUCTION

The Veteran had active service from March 1961 to February 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2009, this matter was before the Board and was remanded for further development.  After completing the requested development to the extent possible, a December 2010 supplemental statement of the case denied the claims, which were then returned to the Board for further appellate consideration.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Internal hemorrhoids are shown by the competent evidence of record to be related to the Veteran's active military service.


CONCLUSION OF LAW

Internal hemorrhoids were incurred in active service, and therefore service connection is granted for internal hemorrhoids.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Regarding the Veteran's service connection claim for internal hemorrhoids, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed further.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

At his March 2008 Board hearing, as well as in other documents of record, the Veteran contends that, during his military service, he was treated for rectal bleeding.  He states that he has continued to experience rectal disorders, to include hemorrhoids, since his service discharge and, therefore, service connection for this disability is warranted.  

Initially, the Board notes that there is competent evidence of record indicating current internal hemorrhoids.  Upon VA rectum and anus examination in November 2010, the examiner diagnosed internal hemorrhoids.  38 C.F.R. § 3.159(c)(4)(i)(A) (2011) (noting that there can be competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability).  Based on the foregoing, the Board finds that the Veteran has current internal hemorrhoids and that the first element required for direct service connection has been established.  

The Board's next inquiry focuses on the possible occurrence of an in-service injury, event, or disease.  The report of the Veteran's March 1961 entrance examination reflects a normal clinical examination of his anus and rectum.  An October 1962 service treatment record reflects that the Veteran was seen for a complaint of burning around the rectum with bowel movement.  A rectal fissure was noted.  An April 1963 service treatment record indicates that he was still having trouble with his rectum.  An examination of his rectum was negative and he was given ointment.  Although the Veteran's December 1963 separation examination report reveals a normal clinical examination of the Veteran's anus and rectum, the corresponding report of medical history reflects that he reported piles or rectal disease.  

At the March 2008 Board hearing, the Veteran testified that he sought treatment for rectal problems in service and was given lubricant for treatment.  (Transcript "Tr." at 12-13.)  He also testified that the rectal problems he is currently dealing with are the same as those he had in service.  (Id. at 15.)  He added that he has had such problems "[a]ll through the service to this day" and the condition has not changed.  (Id.)

The Board notes that the Veteran is competent and credible to report symptoms related to his rectal problems, such as a burning sensation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting a lay person is competent to report observable symptoms because this requires only personal knowledge, not medical expertise, as it comes through the senses).  As these symptoms came to the Veteran via his senses, the Board finds the Veteran competent to report rectal problems in service.  The Board also finds the Veteran to be credible on this point, especially in view of the in-service treatment as documented in the above noted service treatment records.  In light of the Veteran's testimony and his service treatment records, the Board finds that he suffered from rectal problems and incurred an injury in service.  As such, the second element of a service connection claim has been established.

Regarding competent evidence of a nexus to service, the Board notes a November 2010 VA examination and opinion by a physician assistant.  The Board acknowledges that the December 2009 Board remand directed that this examination be conducted by a proctologist.  The examination report reflects that the VA physician assistant discussed this matter with the Veteran who indicated a desire to be examined that day after driving four hours to the examination location.  After taking a medical history, reviewing treatment records, and examining the Veteran, the physician assistant diagnosed the Veteran with internal hemorrhoids.  The examiner considered the October 1962 service treatment record's notation of rectal fissures and noted that the etiology of hemorrhoids and rectal fissures can be the same.  The examiner further stated that it would be very possible (at least as likely as not) for the Veteran to have had hemorrhoids that coincided with his previous rectal and anal complaints documented during his service.  The examiner then stated that given the scant documentation, he would have to resort to speculation to give an opinion as to whether the Veteran's current hemorrhoidal condition began during service.  In the next sentence, however, the examiner stated, "If I were to speculate, considering his particular type of duty, and his complaints at that time, my opinion would be that it is at least as likely as not that his current hemorrhoidal condition originated during his service."  Lastly, the examiner added that he reviewed the October 2003 opinion of C.A.C. and found no evidence to contradict this opinion.  The October 2003 opinion by C.A.C. states that the Veteran's current rectal condition is at least as likely as not related to the rectal condition he was treated for in service in 1962 and 1963.

The Board finds the above VA opinion by the November 2010 VA examiner to be probative and competent medical evidence in favor of the Veteran's service connection claim for a rectal disorder.  The examination report reflects that the examiner was familiar with Veteran's pertinent medical history, to include service treatment records documenting rectal complaints.  As such, the above opinion was provided in light of the recorded history of the disability.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file is an important factor, although not single factor, in assessing the probative value of a medical opinion).  The Board also notes that the VA examiner was "informed of the relevant facts" concerning the Veteran's claimed rectal disorder, to include a review of the October 2003 private opinion of C.A.C. and the notations of rectal problems in the service treatment records.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Moreover, there is no competent evidence of record refuting the opinions of the November 2010 VA examiner and October 2003 letter from a private provider.

In situations where there is an approximate balance of positive and negative evidence regarding an issue that is material to the determination of a matter, the Board is required to provide the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  Here, the record shows that the Veteran has current, internal hemorrhoids and an event/injury in service.  Additionally, the November 2010 VA medical opinion, when viewed in its totality, relates the Veteran's current internal hemorrhoids to his military service.  The October 2003 opinion from a private clinician also tends to support the Veteran's claim.  As a result, and resolving the benefit of the doubt in the Veteran's favor, service connection is granted for internal hemorrhoids.  38 U.S.C.A. §§ 1110, 5107.  

ORDER

Entitlement to service connection for internal hemorrhoids is granted.


REMAND

After reviewing the record, the Board finds that additional development is warranted to address the merits of the Veteran's claim for service connection for headaches.  See 38 C.F.R. § 19.9 (2011).

The Board finds the August 2010 VA neurology examination report to be inadequate.  Initially, the VA examiner provided a confusing statement/nexus opinion regarding the diagnosed migraine headaches.   The December 2009 Board remand directed the examiner to opine "as to whether it is at least as likely as not (i.e., at least a 50 percent probability or more) that any current headache condition is related to an event, injury, or disease in service . . . ."   The examiner, however, did not answer the question that had been asked.  Instead, the examiner concluded, "The record does not support service connection for the patient's complaint of her [sic] current headaches."  The Board does not find this response to be adequate to decide this claim.  See 38 C.F.R. § 4.2 (2011) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  Indeed, the opinion is completely inadequate as to the question of medical nexus, especially since the determination of whether a condition is service connected or not is a legal, and not a medical, determination that is not within the province of the clinician to make.

Additionally, the opinion is inadequate for another reason.  As was noted in the Board's December 2009 remand, the Veteran contends that he has continued to experience headaches since his service discharge.  In this vein, the August 2010 VA examination report reflects that the Veteran reported after he got out of service he continued to obtain treatment for his headaches from private physicians.  The report notes that these private records were not available.  In formulating his rationale, the August 2010 VA examiner notes that there are no records of subsequent treatment for headaches after discharge to support an association with his active duty service.  It appears the examiner, in part, relied on the lack of documented post-service treatment for headaches to support the negative opinion, which runs contrary to the law.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  

The Board also notes that its third directive in the December 2009 remand stated that the VA examination be "conducted by a neurologist in order to determine the nature and etiology of his current headaches."  The August 2010 examination report reflects only that a medical doctor conducted the examination, but it does not specify if this physician was a neurologist.  In light of these circumstances and the inadequacy of the opinion, the Board finds that clarification is necessary.  

Furthermore, on remand, up-to-date VA treatment records should be obtained because records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board also notes that in compliance with its December 2009 remand, the Veteran was sent a letter in April 2010 requesting him to provide releases for several private treatment providers.  The record does not reflect that the Veteran responded to this letter.  As the headaches claim is being remanded again, the Board finds that the Veteran should be given another opportunity to provide authorization for VA to obtain these important private treatment records or to submit them directly to VA.

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be requested to complete authorizations for release of medical records so that VA can request copies of any private treatment he has received for his headache condition from Dr. Burges, Dr. Todd, and Dr. Kepkard.  Thereafter, any treatment records not previously obtained from these private physicians, as well as from any other individuals or locations identified by the Veteran in his response, should be obtained and associated with the claims file.  The procedures outlined in 38 C.F.R. § 3.159(c), (e) should be followed, as appropriate.

2.  All records of treatment received by the Veteran at the Houston VA Medical Center and the Lufkin VA Outpatient Clinic from April 2010 to the present should be obtained and associated with the claims file.  

3.  Following the completion of the above, the claims file should be returned to the VA examiner who performed the August 2010 VA neurology examination to obtain clarification concerning his credentials, to include whether he is a neurologist.  If this examiner is not available or is not a neurologist, send the claims file to another qualified examiner. 

In addition, the examiner is requested to provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not (i.e., at least a 50 percent probability or more) that any current headache condition (to include migraine headaches diagnosed upon August 2010 VA examination) is related to an event, injury, or disease in service.  The examiner's answer must use the above phrasing, as appropriate.  For purposes of providing this opinion, the examiner is directed to assume, based on the Board's factual finding, that the Veteran did experience headache symptomatology during service.  Further, the examiner must consider the competent report by the Veteran of having experienced headache symptoms dating from service to the present.  

The claims file must be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  A thorough rationale, to include reference to relevant evidence of record as appropriate, must be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

4.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


